PER CURIAM:
Gregory Whyte appeals the district court’s order denying his motion pursuant to 18 U.S.C. § 3582 (2000) for an adjustment of his criminal sentence imposed in 1992. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Whyte, No. CR-91-357-MJG (D.Md. Feb. 5, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.